





VIEW SYSTEMS, INC.

2010 SERVICE PROVIDER STOCK COMPENSATION PLAN

1. PURPOSE

The View Systems, Inc. 2010 Service Provider Stock Compensation Plan (the
“Plan”) is intended to promote the interests of View Systems, Inc., a Nevada
corporation (the “Company”), and any Subsidiary, by offering those officers,
directors, employees and consultants or advisors of the Company or any
Subsidiary who assist in the development and success of the business of the
Company or any Subsidiary, the opportunity to be compensated for their services
in the form of Company stock in lieu of payment in cash.

2. DEFINITIONS




For purposes of interpreting the Plan, the following definitions shall apply:




2.1 “Affiliate” means, with respect to the Company, any company or other trade
or business that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary.

2.2 “Award” means a grant of Common Stock under the Plan.

2.3 “Award Agreement” means the agreement between the Company and a Grantee that
evidences and sets out the terms and conditions of an Award.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.

2.6 “Committee” means a committee of two or more Directors of the Company,
appointed by the Board, to administer and interpret the Plan; provided that the
term “Committee” will refer to the Board during such times as no committee is
appointed by the Board.

2.7 “Common Stock” means View Systems, Inc. common stock, $.001 par value.

2.8 “Company” means View Systems, Inc., a Nevada corporation.

2.9 “Effective Date” means June 1, 2010, the date the Plan was approved by the
Board.

2.10 “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.

2.11 “Grantee” means a person who receives or holds an Award under the Plan.

2.12 “Outside Director” means a member of the Board who is not an officer or
employee of the Company.

2.13 “Plan” means this View Systems, Inc. 2010 Service Provider Stock
Compensation Plan.

2.14 “Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.

2.15 “Service” means service as a Service Provider to the Company or an
Affiliate. Unless otherwise stated in the applicable Award Agreement, a
Grantee’s change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the Company or an Affiliate. Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Board, which determination shall be final, binding and
conclusive.

2.16 “Service Provider” means an employee, officer or director of the Company or
an Affiliate, or a consultant or adviser (for whom stock compensation will be
issued only in the name of the consultant’s or adviser’s individual name)
currently providing bona fide services to the Company or an Affiliate.

2.17 “Shares” means shares of Common Stock awarded under this Plan subject to no
conditions.

2.18 “Stock” means the Common Stock, par value $0.01 per share, of View Systems,
Inc.

2.19 “Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code.




3. ADMINISTRATION OF THE PLAN

3.1. Committee.

The Committee shall have such powers and authorities related to the
administration of the Plan as are consistent with the Company’s certificate of
incorporation, as amended, and by-laws and applicable law. Except as the Board
may otherwise determine, the Committee appointed by the Board to administer the
Plan shall consist of











--------------------------------------------------------------------------------







two or more Outside Directors of the Company who: (a) qualify as “outside
directors” within the meaning of Section 162(m) of the Code and who (b) meet
such other requirements as may be established from time to time by the
Securities and Exchange Commission for plans intended to qualify for exemption
under Rule 16b-3 (or its successor) under the Exchange Act and who (c) comply
with the independence requirements of the stock exchange on which the Common
Stock is listed, if applicable. The Committee shall have full power and
authority to take all actions and to make all determinations required or
provided for under the Plan, any Award or any Award Agreement, and shall have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and provisions of the
Plan that the Committee deems to be necessary or appropriate to the
administration of the Plan, any Award or any Award Agreement. All such actions
and determinations shall be by the affirmative vote of a majority of the members
of the Committee present at a meeting or by unanimous consent of the Committee
executed in writing in accordance with the Company’s certificate of
incorporation, as amended, and by-laws and applicable law. The interpretation
and construction by the Committee of any provision of the Plan, any Award or any
Award Agreement shall be final, binding and conclusive.

Unless otherwise expressly determined by the Board, any such action or
determination by the Committee shall be final, binding and conclusive.

3.2. Board.

The Board shall have the powers and authorities related to the administration
and implementation of the Plan, as set forth in Section 3.1 above and other
applicable provisions, consistent with the certificate of incorporation, as
amended, and by-laws of the Company and applicable law. In the event that the
Plan, any Award or any Award Agreement entered into hereunder provides for any
action to be taken by or determination to be made by the Committee, such action
may be taken or such determination may be made by the Board.

The Board may also appoint one or more separate Committees of the Board, each
composed of one or more directors of the Company who need not be Outside
Directors, who may administer the Plan with respect to employees or other
Service Providers who are not executive officers (as defined under Rule 3b-7 of
the Exchange Act) or directors of the Company, may grant, cancel or suspend
Awards under the Plan to such employees or other Service Providers, and may
determine all terms of such Awards subject to the requirements of Section 162(m)
of the Code, Rule 16b-3.

3.3. Terms of Awards.




The Company or any Subsidiary will recommend to the Committee persons to whom
shares may be awarded.  Subject to Section 5 and the other provisions of this
Plan, the Committee may award to Grantee’s Shares, and shall have full and final
authority to:




(i) designate Grantees,

(ii) determine the number of shares to be subject to an Award,

(iii) determine the time or times at which awards shall be granted,

(iv) determine whether shares may be issued for past, present, or prospective
services,

(v) amend, modify, or supplement the terms of any outstanding Award, and

(vi) interpret the Plan and make all determinations necessary or advisable for
its administration.




Notwithstanding the foregoing, no amendment, modification or supplement of any
Award shall, without the consent of the Grantee, impair the Grantee’s rights
under such Award.




3.4. No Liability.

No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.

4. STOCK SUBJECT TO THE PLAN

4.1. Number of Shares Available for Awards.





2




--------------------------------------------------------------------------------







The stock that may be awarded pursuant to this Plan shall be shares of Common
Stock.  When shares of Common Stock are awarded, the Company may award
authorized but unissued Common Stock, or the Company may award issued Common
Stock held in its treasury.  The total number of shares of Common Stock, which
may be granted under the Plan, shall not exceed fifty million (50,000,000)
shares in the aggregate.  

4.2. Adjustments in Authorized Shares.

The number of shares of Stock reserved pursuant to Section 4 shall be adjusted
proportionally to reflect, subject to any required action by stockholders, any
stock dividend or split, recapitalization, merger, consolidation, spin-off,
reorganization, combination or exchange of shares or other similar corporate
change.  Available shares under a stockholder approved plan of an acquired
company (as appropriately adjusted to reflect the transaction) may be used for
Awards under the Plan and do not reduce the number of shares available under the
Plan, subject to applicable stock exchange requirements.  The conversion of any
convertible securities of the Company shall not be treated as an increase in
shares effected without receipt of consideration.

4.3. Share Usage.

Shares covered by an Award shall be counted as used as of the grant date.

If any shares covered by an Award granted under the Plan are forfeited or
expire, or if an Award otherwise terminates without delivery of any Stock
subject thereto or is settled in cash in lieu of shares, then the number of
shares of Stock counted against the aggregate number of shares available under
the Plan with respect to such Award shall, to the extent of any such forfeiture,
termination or expiration, again be available for making Awards under the Plan
in the same amount as such shares were counted against the limit set forth in
Section 4.1. The number of shares of Stock available for issuance under the Plan
shall not be increased by any shares of Stock deducted or delivered from an
Award payment in connection with the Company’s tax withholding obligations as
described in Section 9.6.

4.4. No Limitations on Company.

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

 5. EFFECTIVE DATE, DURATION AND AMENDMENTS

5.1. Effective Date.

The Plan shall be effective as of the Effective Date, subject to approval of the
Plan by the Company’s stockholders within one year of the Effective Date. Upon
approval of the Plan by the stockholders of the Company as set forth above, all
Awards made under the Plan on or after the Effective Date shall be fully
effective as if the stockholders of the Company had approved the Plan on the
Effective Date. If the stockholders fail to approve the Plan within one year of
the Effective Date, any Awards made hereunder shall be null and void and of no
effect.

5.2. Term.

This Plan shall expire on June 1, 2020.

5.3. Amendment and Termination of the Plan.

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any shares of Stock as to which Awards have not been made. An
amendment shall be contingent on approval of the Company’s stockholders to the
extent stated by the Board, required by applicable law or required by applicable
stock exchange requirements.  No amendment, suspension, or termination of the
Plan shall, without the consent of the Grantee, impair the Grantee’s rights or
obligations under any Award previously granted under the Plan.





3




--------------------------------------------------------------------------------







6. AWARD ELIGIBILITY AND LIMITATIONS

6.1. Service Providers.

Subject to this Section 6, Awards may be made under the Plan to any Service
Provider to the Company or of any Affiliate, including any Service Provider who
is an officer or director of the Company, or of any Affiliate, as the Board
shall determine and designate from time to time only if, at the time of grant, a
Form S-8 Registration Statement under the Securities Act (“Form S-8”) is
available to register either the offer or the sale of the Company’s securities
to such Service Provider because the nature of the Services that the Service
Provider is providing to the Company is consistent with the instructions
governing the use of Form S-8, including the SEC interpretive Releases
pertaining to Form S-8, then in effect.  No Award under the Plan may be made for
Services provided in connection with the offer or sale of securities in a
capital-raising transaction or for Services that directly or indirectly promote
or maintain a market for the Company’s securities.  

6.2. Successive Awards and Substitute Awards.

An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.

6.3. Grant of Share Awards.

No Shares shall be awarded unless the Company (in the judgment of the Committee)
has received from the Grantee either (a) a full performance of the services for
which the Shares are being awarded, or (b) (i) a partial performance of the
services for which the Shares are being awarded and the value of such partial
performance (in the judgment of the Committee) equals or exceeds the aggregate
par value of the Shares to be awarded and (ii) a binding obligation from the
Grantee to provide in the future the remainder of the services for which the
Shares are being awarded.

6.4. Listing and Registration of Shares.

The Company may, in its reasonable discretion, postpone the issuance and/or
delivery of any shares of Common Stock awarded pursuant to this Plan until
completion of stock exchange listing, or registration, or other qualification of
such shares under any law, rule or regulation.

6.5. Designation of Beneficiary.

A Grantee may, with the consent of the Committee designate a person or persons
to receive, in the event of death, any shares of Common Stock to which such
Grantee would then be entitled pursuant to this Plan.  Such designation will be
made upon forms supplied by and delivered to the Committee and may be revoked in
writing by the Grantee. If a Grantee fails effectively to designate a
beneficiary, then such Grantee's estate will be deemed to be the beneficiary.

7. AWARD AGREEMENT

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time determine.
Award Agreements granted from time to time or at the same time need not contain
similar provisions but shall be consistent with the terms of the Plan.

8. REQUIREMENTS OF LAW

8.1. General.

The Company shall not be required to issue any shares of Stock under any Award
if the issuance of such shares would constitute a violation by the Grantee or
the Company of any provision of any law or regulation of any governmental
authority, including without limitation any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration or qualification of any shares subject to





4




--------------------------------------------------------------------------------







an Award upon any securities exchange or under any governmental regulatory body
is necessary or desirable as a condition of, or in connection with, the issuance
of shares hereunder, no shares of Stock may be issued to the Grantee pursuant to
such Award unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company, and any delay caused thereby shall in no way affect the date of
termination of the Award.  Any determination in this connection by the Board
shall be final, binding, and conclusive. The Company may, but shall in no event
be obligated to, register any securities covered hereby pursuant to the
Securities Act. The Company shall not be obligated to take any affirmative
action in order to cause the issuance of shares of Stock pursuant to the Plan to
comply with any law or regulation of any governmental authority.

8.2. Approvals.

The issuance of shares pursuant to this Plan is expressly conditioned upon
obtaining all necessary approvals from all regulatory agencies from which
approval is required.

8.3. Rule 16b-3.

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards
pursuant to the Plan granted hereunder will qualify for the exemption provided
by Rule 16b-3 under the Exchange Act. To the extent that any provision of the
Plan or action by the Board does not comply with the requirements of Rule 16b-3,
it shall be deemed inoperative to the extent permitted by law and deemed
advisable by the Board, and shall not affect the validity of the Plan. In the
event that Rule 16b-3 is revised or replaced, the Board may exercise its
discretion to modify this Plan in any respect necessary to satisfy the
requirements of, or to take advantage of any features of, the revised exemption
or its replacement.

9. GENERAL PROVISIONS

9.1. Disclaimer of Rights.

No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Company or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company. In
addition, notwithstanding anything contained in the Plan to the contrary, unless
otherwise stated in the applicable Award Agreement, no Award granted under the
Plan shall be affected by any change of duties or position of the Grantee, so
long as such Grantee continues to be a Service Provider of the Company or an
Affiliate. The obligation of the Company to pay any benefits pursuant to this
Plan shall be interpreted as a contractual obligation to pay only those amounts
described herein, in the manner and under the conditions prescribed herein. The
Plan shall in no way be interpreted to require the Company to transfer any
amounts to a third party trustee or otherwise hold any amounts in trust or
escrow for payment to any Grantee or beneficiary under the terms of the Plan.

9.2. No Right of Association.

Neither the action of the Company in establishing this Plan, nor any action
taken by the Board or the Committee or any Subsidiary, nor any provision of the
Plan itself, shall be construed to limit in any way the right of the Company to
terminate a Grantee's association with the Company at any time.

9.3. Plan Not a Trust.

Nothing contained in the Plan and no action taken pursuant to the Plan shall
create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company and any Grantee, the executor, administrator
or other personal representative, or designated beneficiary of such Grantee, or
any other persons.

9.4. Notices.





5




--------------------------------------------------------------------------------







Each Grantee shall be responsible for furnishing the Committee with the current
and proper address for the mailing of notices and delivery of Common Stock
pursuant to the Plan. Any notices required or permitted to be given shall be
deemed given if addressed to the person to be notified at such address given to
the Committee by such person and mailed by regular United States mail,
first-class and prepaid. If any item mailed to such address is returned as
undeliverable to the addressee, mailing will be suspended until the Grantee
furnishes the proper address. This provision shall not be construed as requiring
the mailing of any notice or notification if such notice is not required under
the terms of the Plan or any applicable law.

9.5. Nonexclusivity of the Plan.

Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of stock compensation
otherwise than under the Plan.

9.6. Withholding Taxes.

The Company or any Subsidiary or Affiliate, as the case may be, shall have the
right to deduct from payments of any kind otherwise due to a Grantee, any
federal, state, or local taxes of any kind required by law to be withheld with
respect to an Award under the Plan.  Whenever under the Plan Common Stock is to
be delivered, the Committee shall be entitled to require as a condition of
delivery that the Grantee remit or provide for the withholding of an amount
sufficient to satisfy all federal, state and other government withholding tax
requirements related thereto.

9.7. Captions.

The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.

9.8. Other Provisions.

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.

9.9. Number and Gender.

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

9.10. Severability.

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

9.11. Enforcement of Rights.

In the event the Company or a Grantee is required to bring any action to enforce
the terms of this Plan, the prevailing party shall be reimbursed by the
non-prevailing party for all costs and fees, including actual attorney fees, for
bringing and pursuing such action.

9.12. Governing Law.





6




--------------------------------------------------------------------------------







The validity and construction of this Plan and the instruments evidencing the
Awards hereunder shall be governed by the laws of the State of Nevada, other
than any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan and the instruments evidencing the
Awards granted hereunder to the substantive laws of any other jurisdiction.




END OF DOCUMENT





7


